Citation Nr: 0332143	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. §1151 
(West 2002) for complications of treatment for a non-healing 
decubitus ulcer from 1984 to 1986.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. §1151 for complications 
of treatment for  a non-healing decubitus ulcer, at the VA 
Medical Center (VAMC) Palo Alto, from 1984 to 1986.  


REMAND

It is contended on behalf of and by the veteran, in essence, 
that he developed complications from a non-healing decubitus 
ulcer as the result of negligent treatment at a VAMC, from 
1984 to 1986.  The veteran alleges that a piece of NU-Gauze 
was left as packing in a non-healing wound during that time, 
which traveled through his right leg and exited from the 
front of the thigh.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The current version of 
the law is more stringent than the old version. The new law 
is effective with respect to claims filed on or after October 
1, 1997. The veteran filed his current claim in January 1998.  
Thus the current version of the law applies to this case.  
VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In written argument submitted to the Board in October 2003, 
his service representative asserts that VA's duty to assist 
in this case includes obtaining an examination and an opinion 
addressing the veteran's contentions.  The Board agrees.  
38 U.S.C.A. § 5103A(d) (West 2002).

The Board also finds that the RO has not fulfilled its duty 
to notify with regard to the veteran's claim for benefits 
under § 1151.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified, 
in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In order to comply under the VCAA, the veteran 
must be notified as to what he must show to prevail in this 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

The Board parenthetically notes that the caselaw relating to 
the applicability of VCAA to claims pending at the time of 
its enactment has been somewhat inconsistent.  See generally 
Holliday v. Principi, Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, in 
view of VAOPGCPREC 11-2000 (Nov. 27, 2000), which  appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment, and the regulations 
issued to implement the VCAA, which  are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date (66 Fed. Reg. 45,629 (Aug. 29, 2001)), for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

The RO should also notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for compensation 
under § 1151, and of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature, extent and 
etiology of any additional disability 
that may be present from VA treatment for 
a decubitus ulcer of the right buttock 
region.  The examiner is requested to 
offer an opinion as to whether the 
veteran has any current disability 
attributable to treatment for a decubitus 
ulcer of the right buttock region, at a 
VAMC from 1984 to 1986.  If it is 
determined that chronic additional 
disability exists, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
additional disability is the result of 
fault on the part of VA in furnishing 
treatment or that the disability is the 
result of an event not reasonably 
foreseeable.  (Whether an event in 
question was "not reasonably 
foreseeable" is one that would not be 
reasonably anticipated or expected by a 
health care provider who utilized the 
degree of care a prudent or competent 
person so engaged would exercise.)  If 
additional disability cannot be 
identified, or if identified cannot be 
shown to be due to VA fault or the result 
of an event not reasonably foreseeable, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

In addressing the above questions, the 
examiner should consider the veteran's 
contention that a 10' piece of NU-Gauze 
was left as packing in a non-healing 
wound in 1983 or 1984, traveled through 
the veteran's leg and exit from the front 
of the thigh.  (See veteran's written 
submission dated in January 1998 and VA 
treatment and hospitalization records 
dated from 1983 to 1986.)  The examiner 
should also explain what procedures or 
protocols are applicable at VA 
facilities, or generally in the practice 
of spinal cord injury care, that guide 
physicians who contemplate surgery in 
such a compromised patient, and indicate 
whether the attending VA staff complied 
or failed to comply with such protocols 
or whether they exercised reasonable or 
poor judgment in protecting the veteran 
from infection.  The opinion should then 
explain, with the degree of certainty 
possible, if such judgment contributed to 
the additional disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

3.  The RO should readjudicate the claim 
for compensation under § 1151.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


